EXHIBIT 10.5
 
STOCK TRANSFER AGREEMENT
 
THIS STOCK TRANSFER AGREEMENT (this “Agreement”) is made and entered into as of
the 11th day of June, 2014 by and between Sjoerd de Jong (the “Transferor”),
Consilium Corporate Recovery Master Fund, Ltd. (the “Transferee”), and Panache
Beverage, Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
A.           The Transferor is the owner of 1,000,000 shares of the Company’s
common stock, represented by Certificate No. 237 (the “Shares”).
 
B.           In connection with that certain Restructuring Agreement dated as of
the date hereof by and among the Company, the Transferee, the Transferor and
certain other parties (the “Restructuring Agreement”), the Transferor is
transferring the Shares to the Transferee or its designated assignee in lieu of
a foreclosure by the Transferee thereon.
 
C.           The Transferor desires to transfer the Shares to the Transferee and
the Transferee desires to acquire the Shares from the Transferor subject to the
terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
obligations set forth in this Agreement, and other consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Transfer of Shares.
 
a) Transfer. In full satisfaction of the Transferor’s obligations under that
certain Stock Pledge and Security Agreement dated December 21, 2012 pursuant to
which the Transferor pledged the shares of the Borrower to the Transferee, the
Transferor hereby conveys, transfers and assigns the Shares to the Transferee
(or its designated assignee), and the Transferee hereby accepts such conveyance,
transfer and assignment from the Transferor, upon the terms and conditions set
forth in this Agreement.
 
b) Title to Shares. Upon execution of this Agreement by the parties hereto,
title to the Shares shall vest with the Transferee free and clear of any and all
liens, claims, charges, pledges, encumbrances and security interests.
 
c) Documentation to Transfer Agent. Concurrently herewith, (i) the parties shall
deliver or cause to be delivered to Guardian Register & Transfer, Inc., the
Company’s transfer agent (the “Transfer Agent”), an instruction letter and
related documentation with respect to the cancellation of the certificate
representing the Shares and the issuance of a new certificate, substantially in
the form attached hereto as Exhibit A, and (ii) the Company shall deliver to the
Transfer Agent a legal opinion, in form and substance acceptable to the
Transferor, with respect to the transfer of the Shares. The parties agree to
execute and deliver any and all such other instruments, documents and agreements
as requested by the Transfer Agent in order to effectuate the transfer of the
Shares pursuant to this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Representations and Further Assurances.
 
a) Consideration. The Transferor acknowledges and agrees that the consideration
being provided to the Transferor is good and valuable consideration and
represents fair value for the Shares.
 
b) Representations of the Transferor. The Transferor is the lawful owner of the
Shares. The Transferor holds legal and equitable title to the Shares free and
clear of any and all liens, claims, charges, pledges, encumbrances and security
interests other than those in favor of the Transferee. The Transferor makes no
representations regarding the Company, its financial condition or its future
prospects.
 
c) Representations of the Transferee. The Transferee represents and warrants
that the Shares are being acquired for its own account without a view to public
distribution or resale. The Transferee has the right, power, capacity and
authority to execute and deliver this Agreement.
 
d) Representations of the Company. The Company has the right, power, capacity
and authority to execute and deliver this Agreement. The Shares, when issued to
Transferee, were validly issued, non-assessable and fully paid.
 
e) Further Assurances of the Parties. Each of the parties hereto shall execute
and deliver any and all such other instruments, documents and agreements and
take all such actions as either party may reasonably request from time to time
in order to effectuate the purposes of this Agreement.
 
3. Miscellaneous.
 
a) Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
b) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
c) Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by email delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 

 
By:
/s/ SJOERD DE JONG     Name: Sjoerd de Jong  

 

  CONSILIUM CORPORATE RECOVERY MASTER FUND, LTD.          
 
By:
/s/ CHARLES T. CASSEL, III     Name:
Charles T. Cassel, III
    Title:
Authorized Signatory
 

 

  PANACHE BEVERAGE, INC.          
 
By:
/s/ MICHAEL ROMER       Name:
Michael Romer
    Title:
Interim CEO
 

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Instruction Letter to Transfer Agent
 
INSTRUCTION LETTER
 
Guardian Register & Transfer, Inc.
7951 SW 6th Street, Suite 216
Plantation, Florida 33324
Attention: Elson Soto Jr.
 
Re:           Panache Beverage, Inc.
 
Ladies and Gentlemen:
 
In connection with that certain Restructuring Agreement dated as of the date
hereof among Panache Beverage, Inc., a Delaware corporation (the “Company”),
Sjoerd de Jong (“SDJ”), Consilium Corporate Recovery Master Fund, Ltd. (the
“Transferee”) and certain other parties thereto, SDJ has agreed to transfer
1,000,000 shares (the “Shares”) of the Company’s common stock, par value $0.001
per share (the “Common Stock”), represented by Certificate No. 237 (the
“Certificate”) to Transferee or its designated assignee. As registrar and
transfer agent for the Common Stock, we are delivering concurrently to you with
this joint instruction letter the following documents to implement the transfer
of the Shares pursuant to the Restructuring Agreement:
 
·
Original Certificate No. 237 in the name of SDJ, representing 1,000,000 shares
of Common Stock;

 
·
Medallion guaranteed Stock Power of SDJ respecting the transfer of an aggregate
of 1,000,000 shares of Common Stock to Transferee or its designated assignee;
and

 
·
Legal Opinion of Company counsel with respect to the transfer of the Shares.

 
As registrar and transfer agent of the Company’s Common Stock, please issue a
new stock certificate in the name of CCRF – Panache, LLC (the designated
assignee of the Transferee) representing 1,000,000 shares of Common Stock
pursuant to the above-noted Stock Power (the “Transferee Certificate”).
 
 
4

--------------------------------------------------------------------------------

 
 
Please be advised that the Transferee Certificate should include the following
legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. The shares have been acquired for investment
and may not be offered, sold or otherwise transferred in the absence of an
effective registration statement with respect to the shares or an exemption from
the registration requirements of said act that is then applicable to the shares,
as to which a prior opinion of counsel acceptable to the issuer or transfer
agent may be required.”
 
The Transferee Certificate should be issued in the name of, and delivered to:
CCRF – Panache, LLC, c/o Consilium Investment Management, Attn: Charles T.
Cassel III, 3101 N. Federal Highway, Suite 502, Ft. Lauderdale, FL 33306.
 
[Remainder of Page Left Blank Intentionally]
 
 
5

--------------------------------------------------------------------------------

 
 
The Company hereby confirms that no instructions other than as set forth herein
will be given to you by the Company with respect to the Shares.
 

Very truly yours,       PANACHE BEVERAGE, INC.        
By:
/s/ MICHAEL ROMER   Name: Michael Romer   Title: Interim CEO  

 
By:
/s/ SJOERD DE JONG      Name: Sjoerd de Jong  

 

Consilium Corporate Recovery Master Fund, Ltd.        
By:
/s/ CHARLES T. CASSEL, III   Name: Charles T. Cassel, III   Title: Authorized
Person  

 
 
6

--------------------------------------------------------------------------------